19 F.3d 26
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George R. BORRELL, M.D.;  Joyce Willes Brown, aka JoyceWelles Brown, Plaintiffs-Appellants,v.Robert A. HERON, Defendant-Appellee.
No. 93-55299.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 23, 1993.*Decided March 2, 1994.

Before:  SNEED, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Dr. George Borrell and Joyce Brown appeal the district court's dismissal of their action brought pursuant to 42 U.S.C. Secs. 1983 and 1985 alleging that Robert Heron, a deputy attorney general, violated their civil rights by prosecuting Borrell without probable cause and by depriving Brown of her right to privacy to obtain alternative medical treatment from Dr. Borrell.  The district court held that Heron was absolutely immune from suit.  This court lacks jurisdiction over this appeal.


3
Pursuant to Fed.R.App.P. 4(a), a party has thirty days from entry of judgment in which to file a notice of appeal.  In this case, the district court's judgment was filed on November 23, 1992 and the notice of appeal was filed on February 11, 1993.  Thus, because the notice of appeal was not timely filed, the court lacks jurisdiction.   Browder v. Director, Dept. of Corrections, 434 U.S. 257, 264 (1978).


4
Pursuant to Fed.R.App.P. 38, this court imposes a $2500 sanction payable to the appellee for appellants' frivolous appeal in this case.  This sanction is appropriate even though the appeal is dismissed for lack of jurisdiction.   Trohimovich v. Commissioner of Internal Revenue, 776 F.2d 873, 875 (9th Cir.1985).


5
Appeal is dismissed for lack of jurisdication.



*
 The panel unanimously found this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3